Citation Nr: 1004613	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-33 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to April 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The Veteran testified before the Board in a Travel Board 
hearing held in December 2008.  The Veteran's case was 
remanded by the Board in April 2009 for a VA examination.  
As the subsequent July 2009 VA examination was not conducted 
in accord with the April 2009 Board remand, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran was afforded a VA examination in July 2009 to 
determine the etiology of his claimed arthritis.  In the 
course of the examination, the examiner indicated that the 
Veteran suffered from giant cell arteritis and polymyalgia 
rheumatica, for which the Veteran had received treatment for 
the previous three years.  The Veteran exhibited extensive 
degenerative joint disease of the axial spine both in the 
cervical and lumbar regions, with radicular symptoms.  The 
examiner reported that these disorders were progressive and 
led to his predominant disability-related difficulties.  
Lastly, the Veteran exhibited bone loss secondary to 
corticosteroid arthritis treatment.  

Significantly, however, the examiner did not opine as to the 
etiology of the Veteran's arthritis.  As noted above, the 
April 2009 Board remand instructed the examiner to determine 
the etiology of any present arthritis and to provide an 
opinion as to whether it was at least as likely as not 
related to the Veteran's active service.  The AMC indicated 
that the lack of such an opinion was not inconsistent with 
the Board's remand instructions because "rheumatoid 
arthritis" was not diagnosed.  Nonetheless, degenerative 
joint disease of the spine was diagnosed.  Further, as noted 
in the Board's decision/remand, VA outpatient treatment 
records revealed a history of degenerative arthritis, 
possibly military related, and a diagnosis of osteoarthritis 
of the knees.  

The veteran in this case was seen throughout service for 
joint complaints.  Diagnoses included inflammatory arthritis 
and rheumatoid arthritis.  Interestingly, in January 1968, 
lab work was negative for rheumatoid factor.  At that time, 
the diagnostic impression was joint pain, doubtful 
arthritis.  The veteran seeks service connection for 
symptoms involving the joints.  In light of the evidence of 
joint issues in service (variously diagnosed) and the 
evidence of current joint issues, the appeal should be 
remanded again to obtain a nexus opinion regarding the 
Veteran's joint disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded another 
VA examination to determine the etiology 
of any currently present arthritis or 
other joint disability.  The claims folder 
must be made available to the examiner.  
Any indicated studies should be performed.  
Based upon the claims folder review and 
the examination results, the examiner must 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any arthritis 
or other joint disability is etiologically 
related to the Veteran's active service.  
The examiner should comment on the various 
diagnoses regarding the Veteran's joint 
complaints over the years.  

2.  After conducting any additional 
indicated development, readjudicate the 
Veteran's claim.  If the benefit sought is 
not granted to the Veteran's satisfaction, 
issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative the 
opportunity to respond.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


